Exhibit 10.4
TRONOX INCORPORATED
2010 MANAGEMENT EQUITY INCENTIVE PLAN
ARTICLE I
PURPOSE
     1.1 Purpose of the Plan. The Plan shall be known as the Tronox Incorporated
2010 Management Equity Incentive Plan (the “Plan”). The Plan is intended to
further the growth and profitability of the Company by increasing incentives and
encouraging Share ownership on the part of the Employees, Members of the Board,
and Independent Contractors of Tronox Incorporated (the “Company”) and its
Subsidiaries. The Plan is intended to permit the grant of Awards that constitute
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards and Other
Stock-Based Awards, cash payments and such other forms as the Committee in its
discretion deems appropriate, including any combination of the above.
     1.2 Effective Date. The Plan shall be effective on the date of the
Company’s emergence from Chapter 11 bankruptcy proceedings (the “Effective
Date”).
ARTICLE II
DEFINITIONS
     The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
     “Affiliate” means (i) any person or entity that directly or indirectly
controls or is controlled by the Company and/or (ii) to the extent provided by
the Committee, any person or entity in which the Company has a significant
interest. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as applied to any person or
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person or entity,
whether through the ownership of voting or other securities, by contract or
otherwise.
     “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards and Other
Stock-Based Awards, cash payments and such other forms as the Committee in its
discretion deems appropriate.
     “Award Agreement” means the written agreement setting forth the terms and
conditions applicable to an Award.
     “Base Price” means the price at which a SAR may be exercised with respect
to a Share.
     “Board” means the Company’s Board of Directors, as constituted from time to
time.
     “Cause” means with respect to a Participant’s Termination from and after
the date hereof, the following (unless the applicable Award Agreement states
otherwise): (a) in the case where there

 



--------------------------------------------------------------------------------



 



is no employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the determination (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to: (i) the Participant’s material breach of any written agreement between
the Company or any Affiliate and such Participant or the commission by a
Participant of any indictable offense which carries a maximum penalty of
imprisonment; (ii) perpetration by a Participant of an illegal act, or fraud
which could cause demonstrable economic injury to the Company; (iii) continuing
failure by the Participant to perform the Participant’s duties in any material
respect, provided that the Participant is given notice and an opportunity to
effectuate a cure as determined by the Committee; or (iv) a Participant’s
willful misconduct with regard to the Company that could have a material adverse
effect on the Company; or (b) in the case where there is an employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company or an Affiliate and the Participant at
the time of the determination that defines “cause” (or words of like import),
“cause” as defined under such agreement; provided, however, that with regard to
any agreement under which the definition of “cause” only applies on occurrence
of a change in control, such definition of “cause” shall not apply until a
change in control actually takes place and then only with regard to a
termination thereafter. With respect to a Participant’s Termination of
Directorship, “cause” means an act or failure to act that constitutes cause for
removal of a director under applicable law.
     “Change in Control” means the occurrence, after the Effective Date, of any
one or more of the following events; provided that, with respect to any Award
that is subject to Section 409A of the Code, an event shall not be treated as a
Change in Control hereunder unless such event also constitutes a “change in
control event” within the meaning of Section 409A of the Code:
     (a) any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of common stock of the Company), becoming
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities;
     (b) any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, any company owned,
directly or indirectly, or by the shareholders of the Company in substantially
the same proportions as their ownership of common stock of the Company),
becoming the beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
in one or a series of related transactions during any twelve (12)-month period,
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities;
     (c) during any one-year period, individuals who at the beginning of such
period constitute the Board, and any new director (other than a director whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of

2



--------------------------------------------------------------------------------



 



at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the one-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;
     (d) a merger or consolidation of the Company or a direct or indirect
subsidiary of the Company with any other company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company (including any successor to the Company or
the ultimate parent company of the Company); provided, however, that a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (other than those covered by the
exceptions in subparagraphs (b) and (c)) acquires more than fifty percent (50%)
of the combined voting power of the Company’s then outstanding securities shall
not constitute a Change in Control; or
     (e) the consummation of a sale or disposition of assets of the Company
and/or its direct and indirect subsidiaries having a value constituting at least
forty percent (40%) of the total gross fair market value of all of the assets of
the Company and its direct and indirect subsidiaries (on a consolidated basis)
immediately prior to such transaction, other than the sale or disposition of all
or substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the outstanding voting securities of the Company at the
time of the sale.
     “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation or other guidance promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
     “Committee” means at least one committee, as described in Article III.,
appointed by the Board from time to time to administer the Plan and to perform
the functions set forth herein; provided that if no such committee exists, the
“Committee” means the Board.
     “Disability” means with respect to a Participant’s Termination from and
after the date hereof, the following (unless the applicable Award Agreement
states otherwise): (a) in the case where there is no employment agreement,
consulting agreement, change in control agreement or similar agreement in effect
between the Company or an Affiliate and the Participant at the time of the grant
of the Award (or where there is such an agreement but it does not define
“disability” (or words of like import)), termination due to: (i) a permanent and
total disability as defined in Section 22(e)(3) of the Code; or (b) in the case
where there is an employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Award that defines “disability”
(or words of like import), “disability” as defined under such agreement;
provided that with respect to Incentive Stock Options “disability” shall mean a
permanent and total disability as defined in Section 22(e)(3) of the Code and;
provided further, that for Awards that are subject to Section 409A of the Code,
Disability shall mean that a Participant is disabled under Section

3



--------------------------------------------------------------------------------



 



409A(a)(2)(C)(i) or (ii) of the Code. A Disability shall only be deemed to occur
at the time of the determination by the Committee of the Disability.
     “Eligible Individual” means any of the following individuals who is
designated by the Committee in its discretion as eligible to receive Awards
subject to the conditions set forth herein: (a) any Member of the Board, officer
or Employee of the Company or a Subsidiary or Affiliate of the Company, (b) any
individual to whom the Company, or a Subsidiary of the Company, has extended a
formal offer of employment, so long as the grant of any Award shall not become
effective until the individual commences employment or (c) any Independent
Contractor or advisor of the Company or a Subsidiary or Affiliate.
     “Employee” means an employee of the Company or a Subsidiary or Affiliate.
Notwithstanding anything to the contrary contained herein, the Committee may
grant Awards to an individual who has been extended an offer of employment by
the Company or a Subsidiary or Affiliate; provided that any such Award shall be
subject to forfeiture if such individual does not commence employment by a date
established by the Committee.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation or interpretation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.
     “Exercise Price” means the price at which a Share subject to an Option may
be purchased upon the exercise of the Option.
     “Fair Market Value” means, except as otherwise specified in a particular
Award Agreement, (a) while the Shares are readily traded on an established
national or regional securities exchange, the closing transaction price of such
a Share as reported by the principal exchange on which such Shares are traded on
the date as of which such value is being determined or, if there was no reported
transaction for such date, the opening transaction price as reported by the
exchange for the first trading date following the date by which such value is
being determined on the next preceding date for which a transaction was
reported, (b) if the Shares are not readily traded on an established national or
regional securities exchange, the value as determined by the Board, in its sole
discretion, on a good faith basis, taking into account the requirements of
Section 409A of the Code.
     “Grant Date” means the date that the Award is granted.
     “Immediate Family” means the Participant’s children, stepchildren,
grandchildren, parents, stepparents, grandparents, spouse, siblings (including
half-brothers and half-sisters), in-laws (including all such relationships
arising because of legal adoption) and any other person required under
applicable law to be accorded a status identical to any of the foregoing.
     “Incentive Stock Option” means an Option that is designated as an Incentive
Stock Option and is intended by the Committee to meet the requirements of
Section 422 of the Code.

4



--------------------------------------------------------------------------------



 



     “Independent Contractor” means an independent contractor or consultant of
the Company or a Subsidiary. Notwithstanding anything to the contrary contained
herein, the Committee may grant Awards to an individual who has been extended an
offer to become an independent contractor or consultant by the Company or a
Subsidiary; provided that any such Award shall be subject to forfeiture if such
individual does not commence his or her duties by a date established by the
Committee.
     “Member of the Board” means an individual who is a member of the Board or
of the board of directors of a Subsidiary or Affiliate.
     “Non-Employee Director” means a director or a member of the Board of the
Company or any Affiliate who is not an active employee of the Company or any
Affiliate.
     “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.
     “Option” means an option to purchase Shares granted pursuant to Article VI.
     “Other Stock-Based Award” means an Award under Article X of this Plan that
is valued in whole or in part by reference to, or is payable in or otherwise
based on, Shares including, without limitation, an Award valued by reference to
an Affiliate.
     “Participant” means an Employee, Independent Contractor, or Member of the
Board with respect to whom an Award has been granted and remains outstanding.
     “Performance Award” means an Award granted to a Participant pursuant to
Article IX hereof contingent upon achieving certain Performance Goals.
     “Performance Goals” means goals established by the Committee as
contingencies for Awards to vest and/or become exercisable or distributable.
     “Performance Period” means the designated period during which the
Performance Goals must be satisfied with respect to the Award to which the
Performance Goals relate.
     “Period of Restriction” means the period during which Awards are subject to
forfeiture and/or restrictions on transferability.
     “Restricted Stock” means a Stock Award granted pursuant to Article VII
under which the Shares are subject to forfeiture upon such terms and conditions
as specified in the relevant Award Agreement.
     “Restricted Stock Unit” or “RSU” means a Stock Award granted pursuant to
Article VII subject to a period or periods of time after which the Participant
will receive Shares (which may be settled in cash at the Company’s discretion)
if the conditions contained in such Stock Award have been met.
     “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be

5



--------------------------------------------------------------------------------



 



deemed to include any rules, regulations or other interpretative guidance under
such section or rule, and any amendments or successor provisions to such
section, rules, regulations or guidance.
     “Share” means the Company’s common shares, or any security issued by the
Company or any successor in exchange or in substitution therefore.
     “Stock Appreciation Right” or “SAR” means an Award granted pursuant to
Article VIII, granted alone or in tandem with a related Option which is
designated by the Committee as a SAR.
     “Stock Award” means an Award of Restricted Stock or an RSU pursuant to
Article VII.
     “Subsidiary” means, with respect to any person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, a majority of the total voting power of shares entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that person or one or more of the other Subsidiaries
of that person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity, a majority of the limited
liability company, partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any person or one or
more Subsidiaries of that person or a combination thereof. For purposes hereof,
person or persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such person or persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control the managing director or general partner of such limited
liability company, partnership, association or other business entity.
     “Ten Percent Holder” means an Employee (together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code)
who, at the time an Option is granted, owns shares representing more than ten
percent of the voting power of all classes of securities of the Company.
     “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable. Notwithstanding the
foregoing, for Awards that are subject to Section 409A of the Code and that are
settled or distributed upon a “Termination,” the foregoing definition shall only
apply to the extent the applicable event would also constitute a “separation
from service” under Code Section 409A.
     “Termination of Consultancy” means: (a) that the Independent Contractor is
no longer acting as a consultant to the Company or an Affiliate; or (b) when an
entity which is retaining a Participant as an Independent Contractor ceases to
be an Affiliate unless the Participant otherwise is, or thereupon becomes, an
Independent Contractor to the Company or another Affiliate at the time the
entity ceases to be an Affiliate. In the event that an Independent Contractor
becomes an Eligible Employee or a Non-Employee Director upon the termination of
his or her consultancy, unless otherwise determined by the Committee, in its
sole discretion, no Termination of Consultancy shall be deemed to occur until
such time as such Independent Contractor is no longer an Independent Contractor,
an Eligible Employee or a Non-Employee Director.

6



--------------------------------------------------------------------------------



 



     “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.
     “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes an Independent Director upon the termination
of his or her employment, unless otherwise determined by the Committee, in its
sole discretion, no Termination of Employment shall be deemed to occur until
such time as such Eligible Employee is no longer an Eligible Employee or an
Independent Director. Notwithstanding the foregoing, the Committee may otherwise
define Termination of Employment in the Award Agreement, provided that any such
change to the definition of the term “Termination of Employment” does not
subject the applicable Award to adverse consequences under Section 409A of the
Code.
     “Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in a Person), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and
(b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.
ARTICLE III
ADMINISTRATION
     3.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of two (2) or more Members of the Board (as appointed by
the Board) and may consist of the entire Board. Unless otherwise determined by
the Board, the Committee shall be the Compensation Committee.
     3.2 Authority and Action of the Committee. It shall be the duty of the
Committee to administer the Plan in accordance with the Plan’s provisions. The
Committee shall have all powers and discretion necessary or appropriate to
administer the Plan and to control its operation, including, but not limited to,
the full and final authority in its discretion to (a) determine which Eligible
Individuals shall be eligible to receive Awards and to grant Awards,
(b) prescribe the form, amount, timing and other terms and conditions of each
Award, (c) interpret the Plan and the Award Agreements (and any other instrument
relating to the Plan), (d) adopt such procedures as it deems necessary or
appropriate to permit participation in the Plan by Eligible Individuals, (e)
adopt such rules as it deems necessary or appropriate for the administration,
interpretation and application of the Plan, (f) interpret, amend or revoke any
such procedures or rules, (g) correct any defect(s) or omission(s), or reconcile
any inconsistency(ies), in the Plan and/or any Award Agreement, (h) accelerate
the vesting of any Award, (i) extend the period during which an Option or SAR
may be

7



--------------------------------------------------------------------------------



 



exercisable, and (j) make all other decisions and determinations that may be
required pursuant to the Plan and/or any Award Agreement or as the Committee
deems necessary or advisable to administer the Plan.
     The acts of the Committee shall be acts approved in writing by all of the
members of the Committee. The Committee’s determinations under the Plan need not
be uniform and may be made selectively among Participants, whether or not such
Participants are similarly situated. Each member of the Committee is entitled to
rely or act upon any report or other information furnished to that member by any
Employee of the Company or any of its Subsidiaries or Affiliates, the Company’s
independent certified public accountants or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.
     The Company shall effect the granting of Awards under the Plan, in
accordance with the determinations made by the Committee, by execution of
written agreements and/or other instruments in such form as is approved by the
Committee.
     3.3 Delegation by the Committee.
          3.3.1 The Committee, in its sole discretion and on such terms and
conditions as it may provide, may delegate all or any part of its authority and
powers under the Plan to one or more Members of the Board of the Company and/or
officers of the Company; provided, however, that the Committee may not delegate
its authority or power if prohibited by applicable law.
          3.3.2 The Committee may, in its sole discretion, employ such legal
counsel, consultants and agents as it may deem desirable for the administration
of this Plan and may rely upon any opinion received from any such counsel or
consultant and any computation received from any such consultant or agent.
Expenses incurred by the Committee or the Board in the engagement of any such
counsel, consultant or agent shall be paid by the Company.
     3.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board and any person designated pursuant to Section 3.3.1,
shall be indemnified and held harmless by the Company against and from (a) any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any good faith action taken or good faith failure to
act under the Plan or any Award Agreement, and (b) from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such claim, action, suit, or
proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be available to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon the person otherwise to be indemnified under this Section 3.4 determines
that the acts or omissions or determinations of such person giving rise to the
indemnification claim resulted from such person’s bad faith, fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate or Incorporation or Bylaws.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the

8



--------------------------------------------------------------------------------



 



Company’s Certificate of Incorporation or Bylaws (or other organizational
document) of the Company or a Subsidiary or Affiliate, by contract, as a matter
of law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.
     3.5 Decisions Binding. All determinations, decisions and interpretations of
the Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan or any Award Agreement shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law.
ARTICLE IV
SHARES SUBJECT TO THE PLAN
     4.1 Number of Shares. Subject to adjustment as provided in Section 4.2, the
number of Shares available for delivery pursuant to Awards granted under the
Plan shall be 1,200,000 Shares (the “Share Reserve”), of which not more than
360,000 Shares shall be available for delivery pursuant to Stock Awards or Other
Stock Awards under the Plan. Shares awarded under the Plan may be; authorized
but unissued Shares, authorized and issued Shares reacquired and held as
treasury Shares or a combination thereof. To the extent permitted by applicable
law or exchange rules, Shares issued in assumption of, or in substitution for,
any outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary or Affiliate shall not reduce the Shares available for
grants of Awards under this Section 4.1. The maximum number of Shares with
respect to which Incentive Stock Options may be granted shall be equal to the
Share Reserve. Within ten (10) days following the Effective Date, the Committee
shall grant Restricted Stock Awards (and no other forms of Award) to certain
Employees representing no less than 220,000 Shares.
     4.2 Lapsed Awards. To the extent that Shares subject to an outstanding
Option (except to the extent Shares are issued or delivered by the Company in
connection with the exercise of a tandem SAR) or other Award are not issued or
delivered by reason of (i) the expiration, cancellation, forfeiture or other
termination of such Award, (ii) the withholding of such Shares in satisfaction
of applicable federal, state or local taxes or (iii) the settlement of all or a
portion of such Award in cash, then such Shares shall again be available under
this Plan.
     4.3 Changes in Capital Structure. Unless otherwise provided in the Award
Agreement, in the event that any extraordinary dividend or other extraordinary
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, change of
control or exchange of Shares or other securities of the Company, or other
corporate transaction or event (each a “Corporate Event”) affects the Shares,
the Board or the Committee shall make any adjustments in such manner as it, in
good faith, deems equitable or appropriate, in (i) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
which may be delivered in respect of Awards or with respect to which Awards may
be granted under the Plan (including, without limitation, adjusting any or all
of the limitations under this Article IV), (ii) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding Awards or to which outstanding Awards relate, and
(iii) the Exercise Price or Base Price with respect to any Award, or make
provision for an

9



--------------------------------------------------------------------------------



 



immediate cash payment to the holder of an outstanding Award in consideration
for the cancellation of such Award (based on the spread).
          4.3.1 If the Company enters into or is involved in any Corporate
Event, the Board or the Committee shall, prior to such Corporate Event and upon
such Corporate Event, take such action as it, in good faith, deems to be
equitable or appropriate, including, but not limited to, replacing Awards with
substitute awards in respect of the Shares, cash, other securities or other
property of the surviving corporation or any affiliate of the surviving
corporation on such terms and conditions, as to the number of Shares, pricing
and otherwise, to substantially preserve the value, rights and benefits of any
affected Awards granted hereunder as of the date of the consummation of the
Corporate Event. Notwithstanding anything to the contrary in the Plan, if a
Change in Control occurs, the Company shall have the right, but not the
obligation, to cancel each Participant’s Awards immediately prior to such Change
in Control and to pay to each affected Participant in connection with the
cancellation of such Participant’s Awards, an amount that the Committee, in its
sole discretion, determines to be the equivalent value of such Award (e.g., in
the case of an Option or SAR, the amount of the spread), it being understood
that the equivalent value of an Option or SAR with an exercise price greater
than or equal to the Fair Market Value of the underlying Shares shall be zero.
          4.3.2 Upon receipt by any affected Participant of any such substitute
awards (or payment) as a result of any such Corporate Event, such Participant’s
affected Awards for which such substitute awards (or payment) were received
shall be thereupon cancelled without the need for obtaining the consent of any
such affected Participant. Any actions or determinations of the Committee under
this Section 4.3 need not be uniform as to all outstanding Awards, nor treat all
Participants identically.
     4.4 Minimum Purchase Price. Notwithstanding any provision of this Plan to
the contrary, if authorized but previously unissued Shares are issued under this
Plan, such Shares shall not be issued for a consideration that is less than as
permitted under applicable law.
ARTICLE V
GENERAL REQUIREMENTS FOR AWARDS
     5.1 Awards Under the Plan. Awards under the Plan may be in the form of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards and Other
Stock-Based Awards, cash payments and such other forms as the Committee in its
discretion deems appropriate, including any combination of the above. No
fractional Shares shall be issued under the Plan nor shall any right be
exercised under the Plan with respect to a fractional Share.
     5.2 General Eligibility. All Eligible Individuals are eligible to be
granted Awards, subject to the terms and conditions of this Plan. Eligibility
for the grant of Awards and actual participation in this Plan shall be
determined by the Committee in its sole discretion.
     5.3 Incentive Stock Options. Notwithstanding anything herein to the
contrary, only eligible Employees of the Company, its Subsidiaries and its
parent (if any) are eligible to be granted

10



--------------------------------------------------------------------------------



 



Incentive Stock Options under this Plan. Eligibility for the grant of an
Incentive Stock Option and actual participation in this Plan shall be determined
by the Committee in its sole discretion.
     5.4 Participation. No person shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award. The Committee’s determination under the Plan (including, without
limitation, determination of the eligible Employees who shall be granted Awards,
the form, amount and timing of such Awards, the terms and provisions of Awards
and the Award Agreements and the establishment of Performance Goals) need not be
uniform and may be made by it selectively among eligible Employees who receive
or are eligible to receive Awards under the Plan, whether or not such eligible
Employees are similarly situated.
     5.5 Conditions and Restrictions on Shares. Each Participant to whom an
Award is made under the Plan shall (i) enter into an Award Agreement with the
Company that shall contain such provisions consistent with the provisions of the
Plan, as may be approved by the Committee and (ii) to the extent the Award is
made at a time prior to the date Shares are listed for trading on an established
securities exchange, enter into a “Stockholder’s Agreement” that is
substantially similar in all material respect to any stockholder’s agreement
entered into by any other employee of the Company or its Subsidiaries in
connection with the Award of any equity-based compensation. Each Award made
hereunder shall be subject to the requirement that if at any time the Company
determines that the listing, registration or qualification of the Shares subject
to such Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the exercise or
settlement of such Award or the delivery of Shares thereunder, such Award shall
not be exercised or settled and such Shares shall not be delivered unless such
listing, registration, qualification, consent, approval or other action shall
have been effected or obtained, free of any conditions not acceptable to the
Company. The Company may require that certificates evidencing Shares delivered
pursuant to any Award made hereunder bear a legend indicating that the sale,
transfer or other disposition thereof by the holder is prohibited except in
compliance with the Securities Act. Finally, no Shares shall be issued and
delivered under the Plan, unless the issuance and delivery of those Shares shall
comply with all relevant regulations and any registration, approval or action
thereunder.
     5.6 Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, an Award Agreement may provide that the Committee may in its sole
discretion cancel such Award, in whole or in part, if the Participant, without
the consent of the Company, while employed by or providing services to the
Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation or non-disclosure covenant or
agreement or otherwise engages in activity that is in conflict with or adverse
to the interest of the Company or any Affiliate, including fraud or conduct
contributing to any financial restatements or irregularities, as determined by
the Committee in its sole discretion. The Committee may also provide in an Award
Agreement that if the Participant engages in any activity referred to in the
preceding sentence, the Participant will forfeit any gain realized on the
vesting or exercise of such Award, and must repay the gain to the Company.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
STOCK OPTIONS
     6.1 Grant of Options. Subject to the provisions of the Plan, Options may be
granted to Participants at such times, and subject to such terms and conditions,
as determined by the Committee in its sole discretion. An Award of Options may
include Incentive Stock Options, Non-Qualified Stock Options, or a combination
thereof; provided, however, that an Incentive Stock Option may only be granted
to an Employee of the Company or a Subsidiary and no Incentive Stock Option
shall be granted more than ten years after the earlier of (i) the Effective Date
or (ii) the date this Plan is approved by the Company’s shareholders.
     6.2 Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the expiration date of the Option, the
number of Shares to which the Option pertains, any conditions to the exercise of
all or a portion of the Option, and such other terms and conditions as the
Committee, in its discretion, shall determine. The Award Agreement pertaining to
an Option shall designate such Option as an Incentive Stock Option or a
Non-Qualified Stock Option. Notwithstanding any such designation, to the extent
that the aggregate Fair Market Value (determined as of the Grant Date) of Shares
with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or subsidiary as
defined in Section 424 of the Code) exceeds $100,000, such Options shall
constitute Non-Qualified Stock Options. For purposes of the preceding sentence,
Incentive Stock Options shall be taken into account in the order in which they
are granted.
     6.3 Exercise Price. Subject to the other provisions of this Section, the
Exercise Price with respect to Shares subject to an Option shall be determined
by the Committee in its sole discretion; provided, however, that the Exercise
Price with respect to an Incentive Stock Option granted to a Ten Percent Holder
shall not be less than one hundred and ten percent (110%) of the Fair Market
Value of a Share on the Grant Date.
     6.4 Expiration Dates. Each Option shall terminate not later than the
expiration date specified in the Award Agreement pertaining to such Option;
provided, however, that the expiration date with respect to an Option shall not
be later than the tenth (10th) anniversary of its Grant Date and the expiration
date with respect to an Incentive Stock Option granted to a Ten Percent Holder
shall not be later than the fifth (5th) anniversary of its Grant Date.
     6.5 Exercisability of Options. Subject to Section 6.4, Options granted
under the Plan shall be exercisable at such times, and shall be subject to such
restrictions and conditions, as the Committee shall determine in its sole
discretion. The exercise of an Option is contingent upon payment by the optionee
of the amount sufficient to pay all taxes required to be withheld by any
governmental agency. Such payment may be in any form approved by the Committee.
     6.6 Method of Exercise. Options shall be exercised in whole or in part by
the Participant’s delivery of a written notice of exercise to the General
Counsel of the Company (or his or her designee) setting forth the number of
Shares with respect to which the Option is to be exercised, accompanied by full
payment of the Exercise Price with respect to each such Share and an amount
sufficient to pay all taxes required to be withheld by any governmental agency.
The Exercise Price

12



--------------------------------------------------------------------------------



 



shall be payable to the Company in full in cash or its equivalent and no Shares
resulting from the exercise of an Option shall be issued until full payment
therefore has been made. The Committee, in its sole discretion, also may permit
exercise (a) by tendering previously acquired Shares or (b) by any other means
which the Committee, in its sole discretion, determines to both provide legal
consideration for the Shares, and to be consistent with the purposes of the Plan
(including, without limitation, a cashless exercise whereby the Company
withholds that number of Shares with a Fair Market Value equal to the aggregate
exercise price of the Options being exercised). As soon as practicable after
receipt of a written notification of exercise and full payment for the Shares
with respect to which the Option is exercised, the Company shall deliver to the
Participant Share certificates (or the equivalent if such Shares are held in
book entry form) for such Shares with respect to which the Option is exercised.
     6.7 Restrictions on Share Transferability. Incentive Stock Options are not
transferable, except by will or the laws of descent. The Committee may impose
such additional restrictions on any Shares acquired pursuant to the exercise of
an Option as it may deem advisable, including, but not limited to, restrictions
related to applicable federal securities laws, the requirements of any national
securities exchange or system upon which Shares are then listed or traded, or
any blue sky or state securities laws.
     6.8 Cashing Out of Option. Unless otherwise provided in the Award
Agreement, on receipt of written notice of exercise, the Committee may elect to
cash out all or part of the portion of the Shares for which an Option is being
exercised by paying the optionee an amount, in cash or Shares, equal to the
excess of the Fair Market Value of the Shares over the Exercise Price times the
number of Shares for which the Option is being exercised on the effective date
of such cash-out.
     6.9 Certain Powers. Notwithstanding anything herein to the contrary, unless
otherwise provided in the Award Agreement, the Committee may, at its sole and
absolute discretion, (i) lower the Exercise Price of an Option after it is
granted, or take any other action with the effect of lowering the Exercise Price
of an Option after it is granted or (ii) permit Participants to cancel an Option
in exchange for another Award.
     6.10 Incentive Stock Options. Should any Option granted under this Plan be
designated an “Incentive Stock Option,” but fail, for any reason, to meet the
requirements of the Code for such a designation, then such Option shall be
deemed to be a Non-Qualified Stock Option and shall be valid as such according
to its terms.
ARTICLE VII
STOCK AWARDS
     7.1 Grant of Stock Awards. Subject to the provisions of the Plan, Stock
Awards may be granted to such Participants at such times, and subject to such
terms and conditions, as determined by the Committee in its sole discretion.
Stock Awards may be issued either alone or in addition to other Awards granted
under the Plan.
     7.2 Stock Award Agreement. Each Stock Award shall be evidenced by an Award
Agreement that shall specify the number of Shares granted, the price, if any, to
be paid for the Shares and the Period of Restriction applicable to a Restricted
Stock Award or RSU Award and

13



--------------------------------------------------------------------------------



 



such other terms and conditions as the Committee, in its sole discretion, shall
determine including, without limitation, that an RSU Award may be settled in
cash or a combination of cash and Shares.
     7.3 Acceptance. Awards of Restricted Stock must be accepted within a period
of thirty (30) days (or such other period as the Committee may specify) after
the grant date, by executing a Restricted Stock Award Agreement and by paying
whatever price (if any) the Committee has designated thereunder.
     7.4 Transferability/Share Certificates. Shares subject to an Award of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated during the Period of Restriction. During the Period of
Restriction, a Restricted Stock Award may be registered in the holder’s name or
a nominee’s name at the discretion of the Company and may bear a legend as
described in Section 7.5.2. Unless the Committee determines otherwise, shares of
Restricted Stock shall be held by the Company as escrow agent during the
applicable Period of Restriction, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
Shares subject to the Restricted Stock Award in the event such Award is
forfeited in whole or part.
     7.5 Other Restrictions. The Committee, in its sole discretion, may impose
such other restrictions on Shares subject to an Award of Restricted Stock as it
may deem advisable or appropriate.
          7.5.1 General Restrictions. The Committee may set restrictions based
upon applicable federal or state securities laws, or any other basis determined
by the Committee in its discretion.
          7.5.2 Legend on Certificates. The Committee, in its sole discretion,
may legend the certificates representing Restricted Stock during the Period of
Restriction to give appropriate notice of such restrictions. For example, the
Committee may determine that some or all certificates representing Shares of
Restricted Stock shall bear the following legend: “The sale or other transfer of
the shares of stock represented by this certificate, whether voluntary,
involuntary, or by operation of law, is subject to certain restrictions on
transfer as set forth in the Tronox Incorporated 2010 Management Equity
Incentive Plan (the “Plan”), and in a Restricted Stock Award Agreement (as
defined by the Plan). A copy of the Plan and such Restricted Stock Award
Agreement may be obtained from the General Counsel of Tronox Incorporated”
     7.6 Removal of Restrictions. Shares of Restricted Stock covered by a
Restricted Stock Award made under the Plan shall be released from escrow as soon
as practicable after the termination of the Period of Restriction and, subject
to the Company’s right to require payment of any taxes, a certificate or
certificates evidencing ownership of the requisite number of Shares shall be
delivered to the Participant.
     7.7 Voting Rights. During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless otherwise provided in the Award Agreement.

14



--------------------------------------------------------------------------------



 



     7.8 Dividends and Other Distributions. Unless otherwise provided in the
Award Agreement, Participants shall be entitled to receive all dividends and
other distributions paid with respect to Stock Awards provided, that any such
dividends or other distributions will be subject to the same vesting
requirements as the underlying Stock Awards and shall be paid at the time the
Stock Award becomes vested. If any dividends or distributions are paid in
Shares, such Shares shall be deposited with the Company and shall be subject to
the same restrictions on transferability and forfeitability as the Stock Awards
with respect to which they were paid.
ARTICLE VIII
STOCK APPRECIATION RIGHTS
     8.1 Grant of SARs. Subject to the provisions of the Plan, SARs may be
granted to such Participants at such times, and subject to such terms and
conditions, as shall be determined by the Committee in its sole discretion.
     8.2 Base Price and Other Terms. The Committee, subject to the provisions of
the Plan, shall have complete discretion to determine the terms and conditions
of SARs granted under the Plan. Without limiting the foregoing, the Base Price
with respect to Shares subject to a tandem SAR shall be the same as the Exercise
Price with respect to the Shares subject to the related Option.
     8.3 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the Base Price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.
     8.4 Expiration Dates. Each SAR shall terminate no later than the tenth
(10th) anniversary of its Grant Date; provided, however, that the expiration
date with respect to a tandem SAR shall not be later than the expiration date of
the related Option.
     8.5 Exercisability.
          8.5.1 Method of Exercise. Unless otherwise specified in the Award
Agreement pertaining to a SAR, a SAR may be exercised (a) by the Participant’s
delivery of a written notice of exercise to the General Counsel of the Company
(or his or her designee) setting forth the number of whole SARs which are being
exercised, (b) in the case of a tandem SAR, by surrendering to the Company any
Options which are cancelled by reason of the exercise of such SAR, and (c) by
executing such documents as the Company may reasonably request.
          8.5.2 Tandem SARs. Tandem SARs (i.e., SARs issued in tandem with
Options) shall be exercisable only at such time or times and to the extent that
the Options to which they relate shall be exercisable in accordance with the
provisions of Article VI. The related Options which have been surrendered by the
exercise of a tandem SAR, in whole or in part, shall no longer be exercisable to
the extent the related tandem SARs have been exercised.
          8.5.3 Discretionary Limitations. If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such

15



--------------------------------------------------------------------------------



 



limitations on the exercisability at any time at or after grant in whole or in
part (including, without limitation, waiver of the installment exercise
provisions or acceleration of the time at which such right may be exercised),
based on such factors, if any, as the Committee shall determine, in its sole
discretion. Unless otherwise set forth in an Award Agreement, in the event that
a written employment agreement between the Company and a Participant provides
for a vesting schedule that is more favorable than the vesting schedule provided
in the form of Award agreement, the vesting schedule in such employment
agreement shall govern, provided that such agreement is in effect on the date of
grant and applicable to the specific Award.
     8.6 Payment. Except as otherwise provided in the relevant Award Agreement,
upon exercise of a SAR, the Participant shall be entitled to receive payment
from the Company in an amount determined by multiplying: (i) the amount by which
the Fair Market Value of a Share on the date of exercise exceeds the Base Price
specified in the Award Agreement pertaining to such SAR by (ii) the number of
Shares with respect to which the SAR is exercised.
     8.7 Payment Upon Exercise of SAR. Payment to a Participant upon the
exercise of the SAR shall be made, as determined by the Committee in its sole
discretion, either (a) in cash, (b) in Shares with a Fair Market Value equal to
the amount of the payment or (c) in a combination thereof, as set forth in the
applicable Award Agreement.
ARTICLE IX
PERFORMANCE AWARDS
     9.1 General. The Committee may grant a Performance Award to a Participant,
payable in any form described in Section 5.1, upon the attainment of specific
Performance Goals. If the Performance Award is payable in shares of Restricted
Stock, such shares shall be transferable to the Participant only upon attainment
of the relevant Performance Goal in accordance with Article VII. If the
Performance Award is payable in cash, it may be paid upon attainment of the
relevant Performance Goals either in cash or in shares of Restricted Stock
(based on the then current Fair Market Value of such Shares), as determined by
the Committee, in its sole and absolute discretion. Each Performance Award shall
be evidenced by an Award Agreement in such form that is not inconsistent with
the Plan and that the Committee may from time to time approve. Performance
Awards granted under the Plan shall be subject to the following terms and
conditions and such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable, which additional terms
and conditions shall be reflected in the applicable Award Agreement.
     9.2 Performance Goals. Unless otherwise prohibited by applicable law, the
Committee shall have the authority to grant Awards under this Plan that are
contingent upon the achievement of Performance Goals. Such Performance Goals are
to be specified in the relevant Award Agreement and may be based on such factors
including, but not limited to: (a) revenue, (b) earnings per Share (basic and
diluted), (c) net income per Share, (d) Share price, (e) pre-tax profits, (f)
net earnings, (g) net income, (h) operating income, (i) cash flow (including,
without limitation, operating cash flow, free cash flow, discounted cash flow,
return on investment and cash flow in excess of cost of capital), (j) earnings
before interest, taxes, depreciation and amortization, (k) earnings before
interest and taxes, (l) sales, (m) total stockholder return relative to assets,
(n) total stockholder return relative to peers, (o) financial returns
(including, without limitation, return on

16



--------------------------------------------------------------------------------



 



assets, return on net assets, return on equity and return on investment),
(p) cost reduction targets, (q) customer satisfaction, (r) customer growth,
(s) employee satisfaction, (t) gross margin, (u) revenue growth, (v) market
share, (w) book value per share, (x) expenses and expense ratio management,
(y) system-wide sales or system-wide sales growth, (z) traffic or customer
counts, (aa) new product sales, (bb) any combination of the foregoing or
(cc) such other criteria as the Committee may determine. Performance Goals may
be in respect of the performance of the Company, any of its Subsidiaries or
Affiliates or any combination thereof on either a consolidated, business unit or
divisional level. Performance Goals may be absolute or relative (to prior
performance of the Company or to the performance of one or more other entities
or external indices) and may be expressed in terms of a progression within a
specified range. Multiple Performance Goals may be established and may have the
same or different weighting.
     9.3 Additional Criteria. The foregoing criteria shall have any reasonable
definitions that the Committee may specify, which may include or exclude any or
all of the following items, as the Committee may specify: extraordinary, unusual
or non-recurring items; effects of accounting changes; effects of currency
fluctuations; effects of financing activities (e.g., effect on earnings per
share of issuing convertible debt securities); expenses for restructuring,
productivity initiatives or new business initiatives; non-operating items;
acquisition expenses; and effects of divestitures. Any such performance
criterion or combination of such criteria may apply to the Participant’s award
opportunity in its entirety or to any designated portion or portions of the
award opportunity, as the Committee may specify.
     9.4 Adjustment to Performance Goals. At any time prior to payment of an
Award, the Committee may adjust previously established Performance Goals and
other terms and conditions of the Award to reflect major unforeseen events,
including, without limitation, changes in laws, regulations or accounting
policies or procedures, mergers, acquisitions or divestitures or extraordinary,
unusual or non-recurring items.
     9.5 Value, Form and Payment of Performance Award. The Committee will
establish the value or range of value of the Performance Award, the form in
which the Award will be paid, and the date(s) and timing of payment of the
Award. The Participant will be entitled to receive the Performance Award only
upon the attainment of the Performance Goals and such other criteria as may be
prescribed by the Committee during the Performance Period.
ARTICLE X
OTHER STOCK-BASED AWARDS
     10.1 Grant. Subject to the provisions of the Plan, the Committee may grant
Other Stock-Based Awards that are payable in, valued in whole or in part by
reference to, or otherwise based on or related to Shares, including, but not
limited to, Shares awarded purely as a bonus and not subject to any restrictions
or conditions, Shares in payment of the amounts due under an incentive or
performance plan sponsored or maintained by the Company or a Subsidiary,
performance units, dividend equivalent units, stock equivalent units, and
deferred stock units. To the extent permitted by law, the Committee may, in its
sole discretion, permit Eligible Individuals to defer all or a portion of their
cash compensation in the form of Other Stock-Based Awards granted under this
Plan, subject to the terms and conditions of any deferred compensation
arrangement established by the Company, which shall be intended to comply with
Section 409A of the Code. Other Stock-

17



--------------------------------------------------------------------------------



 



Based Awards may be granted either alone or in addition to or in tandem with
other Awards granted under the Plan.
     10.2 Non-Transferability. Subject to the applicable provisions of the Award
agreement and this Plan, Shares subject to Awards made under this Article X may
not be Transferred prior to the date on which the Shares are issued, or, if
later, the date on which any applicable restriction, performance or deferral
period lapses.
     10.3 Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award agreement and this Plan, the
recipient of an Award under this Article X shall be entitled to receive all
dividends and other distributions paid with respect to such Award; provided,
that any such dividends or other distributions will be subject to the same
vesting requirements as the underlying Award and shall be paid at the time the
Award becomes vested. If any dividends or distributions are paid in Shares, such
Shares shall be deposited with the Company and shall be subject to the same
restrictions on transferability and forfeitability as the Award with respect to
which they were paid.
     10.4 Vesting. Any Award under this Article X and any Shares covered by any
such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion. Unless
expressly provided otherwise in an Award Agreement, in the event that a written
employment agreement between the Company and a Participant provides for a
vesting schedule that is more favorable than the vesting schedule provided in
the form of Award agreement, the vesting schedule in such employment agreement
shall govern, provided that such agreement is in effect on the date of grant and
applicable to the specific Award.
     10.5 Price. Shares issued on a bonus basis under this Article X may be
issued for no cash consideration; Shares purchased pursuant to a purchase right
awarded under this Article X shall be priced, as determined by the Committee in
its sole discretion.
     10.6 Payment. The form of payment for the Other Stock-Based Award shall be
specified in the Award Agreement.
ARTICLE XI
PARTICIPANT TERMINATION
     11.1 Rules Applicable to Options and SARs. Unless otherwise determined by
the Committee or as set forth in the applicable Award Agreement:
          11.1.1 Termination by Reason of Death or Disability. If a
Participant’s Termination is by reason of death or Disability, all Options or
SARs that are held by such Participant that are vested and exercisable at the
time of the Participant’s Termination may be exercised by the Participant (or,
in the case of death, by the legal representative of the Participant’s estate)
at any time within a one-year period from the date of such Termination, but in
no event beyond the expiration of the stated term of such Options or SARs.

18



--------------------------------------------------------------------------------



 



          11.1.2 Termination Without Cause. If a Participant’s Termination is by
the Company without Cause, all Options or SARs that are held by such Participant
that are vested and exercisable at the time of the Participant’s Termination may
be exercised by the Participant at any time within a period of ninety (90) days
from the date of such Termination, but in no event beyond the expiration of the
stated term of such Options or SARs.
          11.1.3 Termination by the Participant. If a Participant terminates his
or her service with the Company for any reason, all Options or SARs that are
held by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of ninety (90) days from the date of such Termination, but in no event
beyond the expiration of the stated terms of such Options or SARs.
          11.1.4 Termination for Cause. If a Participant’s Termination is for
Cause all Options or SARs, whether vested or unvested, that are held by such
Participant shall thereupon terminate and expire as of the date of such
Termination.
          11.1.5 Unvested Options and SARs. Except as set forth in the
applicable Award Agreement, Options or SARs that are not vested as of the date
of a Participant’s Termination for any reason shall terminate and expire as of
the date of such Termination.
     11.2 Rules Applicable to Stock Awards, Performance Awards and Other
Stock-Based Awards. Unless otherwise determined by the Committee in the
applicable Award Agreement, upon a Participant’s Termination for any reason:
(i) during the relevant Restriction Period, all Stock Awards still subject to
restriction shall be forfeited; and (ii) any unvested Performance Award or Other
Stock-Based Awards shall be forfeited.
ARTICLE XII
CHANGE IN CONTROL
     Unless otherwise provided in an Award Agreement, in the event of a Change
in Control, the Committee may, but is not required to, cause all restrictions
and risks of forfeiture on Awards (other than those imposed by law or
regulation) to lapse, and all deferral or vesting periods relating to Awards to
immediately expire. In addition, the Board can unilaterally implement and/or
negotiate a procedure with any party to the Change in Control pursuant to which
all Participants’ unexercised Options may be cashed out as part of the purchase
transaction, without requiring exercise, for the difference between the purchase
price and the Exercise Price. For the sake of clarity, an Award Agreement may
provide for the treatment of Awards upon a Change in Control, which shall be
given effect in accordance with its terms.
ARTICLE XIII
AMENDMENT, TERMINATION AND DURATION
     13.1 Amendment, Suspension or Termination. The Board, in its sole
discretion, may amend, suspend or terminate the Plan, or any part thereof, at
any time and for any reason, subject to any requirement of stockholder approval
required by applicable law, rule or regulation, including, without limitation,
Section 422 of the Code and the rules of the applicable securities exchange;
provided, however, the Board may amend the Plan and any Award Agreement without
shareholder

19



--------------------------------------------------------------------------------



 



approval as necessary to avoid the imposition of any taxes under Section 409A of
the Code. Subject to the preceding sentence, the amendment, suspension or
termination of the Plan shall not, without the consent of the Participant,
materially adversely alter or impair any rights or obligations under any Award
theretofore granted to such Participant. Notwithstanding the foregoing, the
Committee may, but shall not be required to, amend or modify any Award to the
extent necessary to avoid the imposition of taxes under Section 409A of the
Code. The Company intends to administer the Plan and all Awards granted
thereunder in a manner that complies with Code Section 409A, however, the
Company shall not be responsible for any additional tax imposed pursuant to Code
Section 409A, nor will the Company indemnify or otherwise reimburse Participant
for any liability incurred as a result of Code Section 409A. No Award may be
granted during any period of suspension or after termination of the Plan.
     13.2 Duration of the Plan. The Plan shall, subject to Section 13.1,
terminate ten (10) years after adoption by the Board, unless earlier terminated
by the Board and no further Awards shall be granted under the Plan. The
termination of the Plan shall not affect any Awards granted prior to the
termination of the Plan.
ARTICLE XIV
MISCELLANEOUS
     14.1 No Effect on Employment or Service. Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or service at any time, for any reason and with or
without cause.
     14.2 Unfunded Status. The Plan is intended to constitute an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant by the Company, nothing set forth herein shall give any
Participant any rights that are greater than those of a general creditor of the
Company. In its sole and absolute discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Shares or payments in lieu of or with respect to Awards
hereunder; provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.
     14.3 Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business or assets of the Company.
     14.4 Beneficiary Designations. Subject to the restrictions in Section 14.5
below, a Participant under the Plan may name a beneficiary or beneficiaries to
whom any vested but unpaid Award shall be paid in the event of the Participant’s
death. For purposes of this Section, a beneficiary may include a designated
trust having as its primary beneficiary a family member of a Participant. Each
such designation shall revoke all prior designations by the Participant and
shall be effective only if given in a form and manner acceptable to the
Committee. In the absence of any such designation, any vested benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate and,
subject to the terms of the Plan and of the applicable Award

20



--------------------------------------------------------------------------------



 



Agreement, any unexercised vested Award may be exercised by the administrator or
executor of the Participant’s estate.
     14.5 Nontransferability of Awards. No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution; provided, however,
that except as provided by in the relevant Award Agreement, a Participant may
transfer, without consideration, an Award other than an Incentive Stock Option
to one or more members of his or her Immediate Family, to a trust established
for the exclusive benefit of one or more members of his or her Immediate Family,
to a partnership in which all the partners are members of his or her Immediate
Family, or to a limited liability company in which all the members are members
of his or her Immediate Family; provided, further, that any such Immediate
Family, and any such trust, partnership and limited liability company, shall
agree to be and shall be bound by the terms of the Plan, and by the terms and
provisions of the applicable Award Agreement and any other agreements covering
the transferred Awards. All rights with respect to an Award granted to a
Participant shall be available during his or her lifetime only to the
Participant and may be exercised only by the Participant or the Participant’s
legal representative.
     14.6 No Rights as Shareholder. Except to the limited extent provided in
Sections 7.7 and 7.8, no Participant (nor any beneficiary) shall have any of the
rights or privileges of a shareholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares, if any, or in the event the Shares are
non-certificate, such other method of recording beneficial ownership, shall have
been issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant (or beneficiary).
     14.7 Withholding. Subject to the terms of the applicable Award Agreement or
any other agreement addressing the withholding obligations of the Company or the
Participant in connection with the issuance or settlement of an Award granted
hereunder, as a condition to the settlement of any Award hereunder, a
Participant shall be required to pay in cash, or to make other arrangements
satisfactory to the Company (including, without limitation, if permitted by the
Committee, authorizing withholding from payroll, reducing the number of Shares
otherwise deliverable, delivering Shares already owned and any other amounts
payable to the Participant), an amount sufficient to satisfy any federal, state,
local and foreign taxes of any kind (including, but not limited to, the
Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to comply with the Code and/or any other applicable
law, rule or regulation with respect to the Award. Unless the tax withholding
obligations of the Company are satisfied, the Company shall have no obligation
to issue a certificate or book-entry transfer for such Shares. Unless otherwise
provided in an Award Agreement or other written agreement with a Participant,
the Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit or require a Participant to satisfy all or
part of the tax withholding obligations in connection with an Award by
(a) paying cash, (b) having the Company withhold otherwise deliverable Shares,
(c) delivering to the Company already-owned Shares having a Fair Market Value
equal to the tax obligation, or (d) any combination of the foregoing.
     14.8 No Corporate Action Restriction. The existence of the Plan, any Award
Agreement and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power

21



--------------------------------------------------------------------------------



 



of the Board or the shareholders of the Company to make or authorize (a) any
adjustment, recapitalization, reorganization or other change in the Company’s or
any Subsidiary’s or Affiliate’s capital structure or business, (b) any merger,
consolidation or change in the ownership of the Company or any Subsidiary or
Affiliate, (c) any issue of bonds, debentures, capital, preferred or prior
preference stocks ahead of or affecting the Company’s or any Subsidiary’s or
Affiliate’s capital stock or the rights thereof, (d) any dissolution or
liquidation of the Company or any Subsidiary or Affiliate, (e) any sale or
transfer of all or any part of the Company’s or any Subsidiary’s or Affiliate’s
assets or business, or (f) any other corporate act or proceeding by the Company
or any Subsidiary or Affiliate. No Participant, beneficiary or any other person
shall have any claim against any Member of the Board or the Committee, the
Company or any Subsidiary or Affiliate, or any employees, officers, shareholders
or agents of the Company or any Subsidiary or Affiliate, as a result of any such
action.
     14.9 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     14.10 Severability. In the event any provision of the Plan or of any Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan or the Award
Agreement, and the Plan and/or the Award Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
     14.11 Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
     14.12 Governing Law. The Plan and all determinations made and actions taken
pursuant hereto to the extent not otherwise governed by the Code or the
securities laws of the United States, shall be governed by the law of the State
of New York and construed accordingly.
     14.13 Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding
with respect to this Plan or any Award Agreement, or any judgment entered by any
court of competent jurisdiction in respect of any thereof, shall be resolved
only in the courts of the State of New York in New York County or the United
States District Court for the Southern District of New York and the appellate
courts having jurisdiction of appeals in such courts. In that context, and
without limiting the generality of the foregoing, the Company and each
Participant shall irrevocably and unconditionally (a) submit in any proceeding
relating to this Plan or any Award Agreement, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of New York in New York
County, the court of the United States of America for the Southern District of
New York, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or

22



--------------------------------------------------------------------------------



 



relating to this Plan or any Award Agreement, (d) agree that service of process
in any such Proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party, in the case of a Participant, at the
Participant’s address shown in the books and records of the Company or, in the
case of the Company, at the Company’s principal offices, attention General
Counsel, and (e) agree that nothing in this Agreement shall affect the right to
effect service of process in any other manner permitted by the laws of the State
of New York.
     14.14 Notices. Any notice which may be required or permitted under this
Plan shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
          14.14.1 If such notice is to the Company, to the attention of the
General Counsel of the Company or at such other address as the Company, by
notice to the Participant, shall designate in writing from time to time.
          14.14.2 If such notice is to the Participant, at his/her address as
shown on the Company’s records, or at such other address as the Participant, by
notice to the Company, shall designate in writing from time to time.
     14.15 Captions. Captions are provided herein for convenience only, and
shall not serve as a basis for interpretation or construction of the Plan.
     14.16 Payments to Minors. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.
     14.17 Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with
Section 409A of the Code and to the extent such provision cannot be amended to
comply therewith, such provision shall be null and void. The Company shall have
no liability to a Participant, or any other party, if an Award that is intended
to be exempt from, or compliant with, Code Section 409A is not so exempt or
compliant or for any action taken by the Committee or the Company and, in the
event that any amount or benefit under the Plan becomes subject to penalties
under Section 409A, responsibility for payment of such penalties shall rest
solely with the affected Participant(s) and not with the Company.
     14.18 Other Benefits. No Award granted or paid out under this Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its

23



--------------------------------------------------------------------------------



 



Affiliates nor affect any benefits under any other benefit plan now or
subsequently in effect under which the availability or amount of benefits is
related to the level of compensation.
     14.19 Costs. The Company shall bear all expenses associated with
administering this Plan, including expenses of issuing Shares pursuant to any
Awards hereunder.
     14.20 Award Agreement. Notwithstanding any other provision of the Plan, to
the extent the provisions of any Award Agreement are inconsistent with terms of
the Plan and such inconsistency is a result of compliance with laws of the
jurisdiction in which the Participant is resident or is related to taxation of
such Award in such jurisdiction, the relevant provisions of the particular Award
Agreement shall govern.

24